I would concur and note that appellant's first assignment fails to demonstrate any prejudice. She failed to assert by argument or evidence that the validity of the test results were affected in any way by the earlier presence of the stone. Also, there is no claim of any ingestion and this district and others have required some evidence thereof. State v. Birth (1987), 41 Ohio App. 3d 112,  534 N.E.2d 909, citing State v. Durdel (Aug. 23, 1985), Sandusky App. No. S-85-11, unreported, 1985 WL 7574.